Case 1:14-cv-00373-RGA Document 87 Filed 01/28/20 Page 1 of 1 PageID #: 1142
                                                                                    1313 North Market Street
                                                                                                P.O. Box 951
                                                                                   Wilmington, DE 19899-0951
                                                                                                302 984 6000
                                                                                      www.potteranderson.com

                                                                                         Stephanie E. O’Byrne
                                                                                                      Counsel
                                                                                              Attorney at Law
                                                                                sobyrne@potteranderson.com
                                                                                    302 984-6067 Direct Phone
                                                                                         302 658-1192 Firm Fax


                                         January 28, 2020

VIA ELECTRONIC FILING

The Honorable Richard G. Andrews
The U.S. District Court of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, DE 19801

       Re:     Dr. Lakshmi Arunachalam v. Citigroup Inc., et al., C.A. No. 14-373-RGA

Dear Judge Andrews:

        Defendants Citigroup Inc., Citicorp, and Citibank N.A. (collectively “Citi”) are in receipt
of Plaintiff Dr. Lakshmi Arunachalam’s Motion for Summary Judgment of Undisputed Facts
(D.I. 86). Citi understands that a response is not required to the foregoing paper since the Court
has not set a deadline for an opposition and the case is stayed. Should the Court require a
response to Plaintiff’s Motion from Citi, please let us know. In the interim, Citi reiterates that,
for the reasons articulated in its Status Report of January 8, 2020 (D.I. 84), this case is ripe for
dismissal, and respectfully requests that the Court enter an order of dismissal with prejudice (see
id., Ex. A).

                                                   Respectfully,

                                                   /s/ Stephanie E. O’Byrne

                                                   Stephanie E. O'Byrne (#4446)

DEM:nmt/56558438/49832

cc:    Clerk of the Court (via hand delivery)
       Dr. Lakshmi Arunachalam (electronic mail and Federal Express)
       Counsel of Record (via electronic mail)
